Case 1:19-cv-00144-DBB-DBP Document 195 Filed 08/23/21 PageID.4601 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


     DIRTT ENVIRONMENTAL SOLUTIONS,                           MEMORANDUM DECISION AND
     INC., and DIRTT ENVIRONMENTAL                            ORDER GRANTING MOTION TO STAY
     SYSTEMS, LTD.,
                                                              Case No. 1:19-cv-144 DBB DBP
                             Plaintiffs,
     v.                                                       District Judge David B. Barlow

     LANCE HENDERSON, KRISTY                                  Chief Magistrate Judge Dustin B. Pead
     HENDERSON, and FALK MOUNTAIN
     STATES, LLC.,

                             Defendants.


          This matter is before the court on Defendants’ Lance Henderson, Kristy Henderson, and

 Falk Mountain States, LLC, Motion to Stay. 1 (ECF No. 179.) Defendants seek expedited

 treatment of their motion due to rapidly approaching depositions noticed for early to mid-

 September. 2 (ECF No. 189.) For the reasons stated herein the court grants the motion.

                                                 BACKGROUND

          Previously, the court granted a Motion to Dismiss on the grounds of forum non

 conveniens, dismissing certain Defendants originally in this action that are located in Canada

 (Canadian Defendants). (ECF No. 164.) In its decision the court noted:

          The court in Alberta, Canada where DIRTT, Ltd. first initiated litigation, where
          depositions already are scheduled, and where the two parent companies are
          located, clearly is the most convenient forum for the broader litigation and any
          trial between the parties—including Defendants’ counterclaims which this court
          recently dismissed at Plaintiff’s request in favor of the Alberta court ….
 1
  This case is referred to the undersigned from Judge David B. Barlow under 28 U.S.C. § 636(b)(1)(A) to hear and
 determine all nondispositive pretrial matters. (ECF No. 14.) The court elects to decide the motion on the basis of the
 written memoranda. DUCivR 7-1 (2020).
 2
  The court grants expedited consideration based upon the entry of this order. The parties are in agreement that the
 court’s decision on this motion should be expedited. (ECF No. 193.)
Case 1:19-cv-00144-DBB-DBP Document 195 Filed 08/23/21 PageID.4602 Page 2 of 5




 (ECF No. 164 p. 3.) The Canadian Defendants include Falkbuilt Ltd., Falkbuilt, Inc. and Mogens

 Smed, who consented to “service of process in Alberta, Canada, and to the jurisdiction of the

 Court of Queen’s Bench of Alberta.” (ECF No. 163.) Following the dismissal, Plaintiffs sought

 to certify the court’s ruling as final, which the court granted (ECF No. 178.), and an appeal of

 that decision was raised to the Tenth Circuit. That appeal is still pending.

        Defendants take no position on the appeal. Yet, Defendants express concern that the

 disposition of the appeal in Plaintiffs’ favor will create problems with any discovery done during

 the pendency of the appeal. Presuming Plaintiffs’ prevail, the Canadian Defendants would then

 return to this case, which would create a need to redo discovery, such as depositions, because

 Plaintiffs are seeking joint and several liability toward the U.S. Defendants and the dismissed

 Canadian Defendants. Defendants therefore urge that the court stay this matter pending the Tenth

 Circuit’s decision.

                                            DISCUSSION

        As noted by the Supreme Court, “the power to stay proceedings is incidental to the power

 inherent in every court to control the disposition of the causes on its docket with economy of

 time and effort for itself, for counsel, and for litigants. How this can best be done calls for the

 exercise of judgment, which must weigh competing interests and maintain an even balance.”

 Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936). When deciding to exercise its inherent

 power to stay, the court considers: “’(1) whether the stay would promote judicial economy; (2)

 whether the stay would avoid possible inconsistent results; and (3) whether the stay would not

 work undue hardship or prejudice against the plaintiff.’” U.S. ex rel. Cache Valley Elec. Co. v.

 Travelers Cas. & Sur. Co. of Am., No. 2:13-CV-01120-DN, 2015 WL 164064, at *3 (D. Utah




                                                    2
Case 1:19-cv-00144-DBB-DBP Document 195 Filed 08/23/21 PageID.4603 Page 3 of 5




 Jan. 13, 2015) (quoting Sparks v. Saxon, No. 2:09–cv–00151–DAK, 2009 WL 2886029 at *5 (D.

 Utah Sep.3, 2009) (unpublished)). The court finds the factors narrowly weigh in favor of a stay. 3

          “The factor of judicial economy is ‘measured in terms of simplifying or complicating of

 issues, proof, and questions of law which could be expected to result from a stay.’” Capitol

 Specialty Ins. Corp. v. Sw. Clubs, Inc., No. 12-01299 MCA/LAM, 2015 WL 11117308, at *3

 (D.N.M. Mar. 31, 2015) (quoting CMAX, Inc. v. Hall, 300 F.3d 265, 268 (9th Cir. 1962));

 see also Landis, 299 U.S. at 256 (considering, among other factors, that “in all likelihood

 [resolution of a parallel proceeding] will settle many [issues] and simplify them all”). Defendants

 argue a “stay will promote judicial economy by avoiding the possibility of having to effectively

 duplicate expensive and time-consuming discovery and motion practice in the event the

 [Canadian Defendants] return to the case.” (ECF No. 179 p. 5.) The court agrees that motion

 practice would be simplified because if Plaintiffs prevail, the Canadian Defendants would need

 to file motions to reopen certain discovery or likely file additional motions to compel. Plaintiffs’

 arguments that Defendants have been silent regarding any potential conflicts with the Canadian

 Defendants, and that they have not taken inconsistent positions thus far, does not undermine the

 judicial economy gains for a short stay. Moreover, Plaintiffs’ own arguments in its Motion for

 Rule 54(b) Certification note the risk of duplicative litigation following a successful appeal

 “because this Court would then have to address the merits of the claims against the Falkbuilt




 3
   Even under the “heavy burden” standard advanced by Plaintiffs, the court still finds a stay appropriate. See, e.g.,
 Miller v. Basic Rsch., LLC, No. 2:07-CV-871 TS, 2011 WL 818150, at *3 (D. Utah Mar. 2, 2011) (“[A party
 seeking] a stay must make out a clear case of hardship or inequity in being required to go forward, if there is even a
 fair possibility that the stay for which he prays will work damage to [someone] else. Only in rare circumstances will
 a litigant in one cause be compelled to stand aside while a litigant in another settles the rule of law that will define
 the rights of both.”) (quoting Landis, 299 U.S. at 255).




                                                            3
Case 1:19-cv-00144-DBB-DBP Document 195 Filed 08/23/21 PageID.4604 Page 4 of 5




 Defendants after the merits of the claims against the Henderson Defendants are completely

 resolved.” (ECF No. 168 p. 8.) Avoiding costly and duplicative piecemeal litigation is a hallmark

 of judicial economy and thus supports a stay.

         Next, the potential for piecemeal litigation as argued by Plaintiffs, also creates an

 increased risk of inconsistent results, especially in discovery disputes during the pending appeal.

 Plaintiffs argue that if the court “now determines that the case should be stayed … it will be

 effectively conceding that Judge Barlow’s reasoning was incorrect.” Op p. 9, ECF No. 184. The

 court disagrees. A decision to stay, based upon the present circumstances, and Plaintiffs’

 arguments made before the court in another motion, does not undermine the prior reasoning of

 the court. The second factor weighs in favor of a stay.

         Finally, a stay does not work undue hardship or prejudice against Plaintiffs. A

 preliminary injunction is in place that reduces any risk of ongoing harm in this case. In addition,

 as noted by Defendants, it is very likely that the appeal will be decided by the Tenth Circuit in a

 relatively short time frame. In fact, the court basses its decision in part on the premise that the

 stay will be of a relatively short time frame, further minimizing any hardship or prejudice.

 Accordingly, the Motion for Stay is granted.

                                                ORDER

         Defendants’ Motion to Stay is GRANTED. The case is stayed pending decision by the

 Tenth Circuit of Plaintiffs’ appeal. The parties are ORDERED to provide an update on the status

 of the appeal, and this case, within 12 months if the Tenth Circuit has not rendered a decision on

 Plaintiffs’ appeal. All other pending motions, (ECF No. 191, ECF No. 192), are DENIED

 WITHOUT PREJUDICE at this time and may be renewed if needed following the resolution of

 Plaintiffs’ appeal.




                                                   4
Case 1:19-cv-00144-DBB-DBP Document 195 Filed 08/23/21 PageID.4605 Page 5 of 5




       IT IS SO ORDERED.

              DATED this 23 August 2021.




                                      Dustin B. Pead
                                      United States Magistrate Judge




                                           5
